Citation Nr: 1452530	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from August 1975 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the right knee disability rating to 10 percent effective June 23, 2008.  In August 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2010, and the Veteran filed a Substantive Appeal (VA Form 9) later that month in March 2010.  The Veteran did not request a Board hearing.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

In March 2009, the Veteran was afforded a VA examination for his right knee.  The Veteran underwent a subsequent VA examination in September 2010 for secondary service connection due to the right knee disability.  Although the purpose of that examination was to evaluate the Veteran's cervical spine, right shoulder, and right hip, the report also includes some information regarding the Veteran's right knee symptomatology.  

The Board notes that the September 2010 report reveals a worsening of the Veteran's knee disability since the time of the prior March 2009 examination.  In March 2009, the Veteran reported that when he walks more than one mile he experiences pain; however, in September 2010, the Veteran reported he has to stop walking after half a mile due to pain limiting his movement.  In March 2009, the Veteran reported that he uses an off-the-shelf sleeve when he is doing activities.  In September 2010, the Veteran reported that his daily activities have been compromised in that he used to enjoy various sports, such as bowling, baseball, softball, and soccer.  The Veteran reported that he has stopped participating in sports or has limited them because of knee pain.  The Veteran also reported that he has stopped doing any yard work due to knee pain.  Thus, a new VA examination is necessary to determine the current status of the Veteran's knee disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Because the September 2010 examination was not intended to evaluate the Veteran's knee disability, the report understandably does not contain the information necessary for the Board to rate the disability.  The report is inadequate for rating purposes because it does not include such information as the range of motion of the knee in degrees, or the degrees of additional loss in range of motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See 38 C.F.R. § 4.59 (2014); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  If an examination report does not contain sufficient detail, further action is required.  38 C.F.R. § 4.2 (2013).  Therefore, this case is remanded for a new VA examination of the Veteran's right knee.

In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).                                            

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran again provide the names, addresses, and approximate dates of treatment of all medical care providers who have treated him for his right knee disability.  After the Veteran has signed the appropriate releases, any relevant records not currently of record should be obtained and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and, if so, the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  The examiner should assess the additional functional impairment due to pain on use or during flare-ups in terms of the degree of additional range of motion loss.   

If it is not feasible to provide any of the foregoing opinions to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so. 
  
3.  After the development requested above has been completed, review of the record should again be undertaken.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



